Citation Nr: 0026897	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for ingrown toenails.  

2.  Entitlement to service connection for a pulmonary or 
respiratory disorder.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1972.  

This matter arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's ingrown toenails and any incident of 
his active service.  

2.  An April 1985 decision by the Board denied the veteran's 
claim for service connection for a pulmonary or respiratory 
disorder, to include as secondary to exposure to CS gas 
during active duty.  

3.  Additional evidence submitted since the Board's April 
1985 rating decision bears directly and substantially on the 
issue under consideration, and is by itself, or in 
conjunction with evidence previously submitted, so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a pulmonary or respiratory disorder.  

4.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed respiratory or pulmonary 
disorder and any incident of the veteran's active service.  

5.  An April 1985 Board decision denied the veteran's claim 
for service connection for an eye disorder, claimed as 
secondary to CS gas exposure in service.  

6.  Additional evidence submitted since the Board's April 
1985 decision does not bear directly and substantially on the 
issue under consideration, and is not, by itself, or in 
conjunction with evidence previously submitted, so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for an eye disorder.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for ingrown 
toenails is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The April 1985 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).  

3.  The evidence received since the Board's April 1985 
decision is new and material, and the veteran's claim for 
service connection for a pulmonary or respiratory disorder 
has been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

4.  The veteran's claim for service connection for a 
pulmonary or respiratory disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

5.  The evidence received since the Board's April 1985 
decision, with respect to the veteran's claimed eye disorder, 
is not new and material, and the veteran's claim for service 
connection for an eye disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction:  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question which must be 
answered is whether the veteran has submitted well-grounded 
claims for service connection.  The veteran has the "burden 
of submitting evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the 
absence of a well-grounded claim, there is no duty to assist 
the claimant in developing facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v. Brown, 8 Vet. App. 563, 568 (1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  


a.  Ingrown Toenails

The veteran maintains that he incurred ingrown toenails 
during service, and that he continues to suffer from that 
disorder.  The veteran's service medical records show that in 
May 1972, he was treated for an ingrown toenail on his right 
great toe.  The report of the veteran's service separation 
examination is completely negative for any indication of 
ingrown toenails.  

Post service clinical treatment records dating from March 
1973 through July 1999 show that in November 1994, the 
veteran complained of problems associated with an infected 
ingrown left great toenail.  In July 1997, he was noted to 
have bilateral ingrown toenails.  In March 1998, the veteran 
was seen for chronic paronychia of the hands and feet.  In 
addition, he was shown to have ingrown toenails.  He was 
instructed to visit a podiatrist.  No further medical 
treatment records pertaining to the veteran's ingrown 
toenails dating either before November 1994 or after March 
1998 were submitted.  Further, none of the clinical treatment 
records contain any mention of the single instance of an 
ingrown toenail the veteran experienced in service.  

The Board has evaluated the foregoing, and concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for ingrown toenails.  The evidence as 
discussed shows that he experienced an episode of an ingrown 
toenail on his right great toe in March 1972.  In addition, 
he was noted to suffer from ingrown toenails beginning in 
November 1994 through March 1998.  However, there is no 
medical evidence of a nexus or link between the single 
documented instance of an ingrown toenail in service and any 
currently diagnosed disability.  None of the veteran's 
treating physicians have suggested the existence of any link 
between his current ingrown toenails and any incident of 
active service, and the medical evidence fails to show any 
continuity of symptomatology within any presumptive period 
following service.  See Epps, supra; Savage, supra.  


b.  Pulmonary/Respiratory Disorder

The veteran contends that he was exposed to CS riot control 
gas while serving on active duty, and that such exposure has 
resulted in lung disorders.  Initially, the Board observes 
that the veteran's claim for service connection for a 
pulmonary or respiratory disorder was denied by an April 1985 
BVA decision.  He attempted to reopen his claim in September 
1997, and that claim was decided on the basis of whether new 
and material evidence had been submitted, and was denied by a 
September 1998 rating decision.  This appeal followed.  

During the course of his appeal, the veteran submitted 
additional medical evidence, and in its supplemental 
statement of the case of June 1999, the RO specifically 
determined that new and material evidence had been submitted 
to reopen the previously denied claim.  The veteran's claim 
was then decided on the basis of whether it was well 
grounded, and was subsequently denied.  The Board observes 
that in deciding the veteran's claim on the basis of whether 
it was well grounded, the RO first determined that new and 
material evidence had been submitted to reopen the previously 
denied claim, and that the veteran had been informed of the 
evidence necessary to complete an application for a well-
grounded claim.  The Board has also reviewed the evidence 
submitted by the veteran since the time of the April 1985 
decision, and concludes that the evidence submitted is 
sufficient to reopen the veteran's claim.  The Board also 
finds that the veteran has been properly informed of the 
evidentiary requirements necessary for completion of a well-
grounded claim.  Therefore, the Board finds that the veteran 
has been afforded due process to which he is entitled with 
respect to the issue of service connection for a pulmonary or 
respiratory disorder, and that he will not be prejudiced by 
the Board's deciding the issue on a well-grounded basis.  See 
generally Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran's service medical records are completely negative 
for any indication of a respiratory or pulmonary disorder.  
Both the service entrance and service separation examinations 
fail to disclose the presence of any respiratory or pulmonary 
disorders, and neither examination report includes any 
complaints related thereto.  

Clinical treatment records dating from April 1970 through 
June 1999 show that in April 1970, prior to his entrance into 
service, the veteran was not then shown to have any evidence 
of lung disease.  No indication of what complaint prompted 
the veteran to seek treatment was offered in the April 1970 
medical statement, although it was noted that the veteran had 
a "possible heart condition."  The medical statement, 
signed by Jack J. Williams, M.D., also included the 
postscript that a radiologist noted the heart disorder, 
dextrocardia.  

The report of a "routine jail survey" dated in March 1973 
shows that the veteran had a possible coronary disease.  
However, no pulmonary or respiratory problems were indicated.  
In June 1977, the veteran's pulmonary vasculature and lung 
parenchyma were found to be unremarkable.  The veteran was 
seen for complaints of shortness of breath in November 1978.  
However, on examination, no acute chest disease or interval 
changes were found.  His lungs were characterized as expanded 
and clear.  The veteran was found to have minimal right upper 
lobe fibrotic parenchyma residuals, suggestive of 
granulomatous disease in November 1979.  In December 1979, 
the veteran was found to have a smokers' cough, and 
granulomatous disease.  In August 1981, he was diagnosed with 
mild obstructive lung disease.  No opinions suggesting any 
relationship between the veteran's respiratory/pulmonary 
problems and any incident of his active service were offered.  

A statement dated in August 1982 was received from the 
veteran's treating physician, Robert T. Browne, M.D.  
According to Dr. Brown, the veteran stated that he was 
exposed to CS gas in service in 1971, and that he had 
respiratory symptoms as a result.  The veteran indicated that 
he had been told that he had "spots" on his lungs.  A chest 
X-ray showed dextroversion of the heart, but no known 
pulmonary disease.  However, Dr. Browne noted a history of 
possible spots on the lungs.  

The veteran was seen in May 1994 and September 1995 for what 
was diagnosed as persistent bronchitis.  He had complained of 
experiencing a bad cough with green rhinorrhea, and was also 
diagnosed with sinusitis.  In November 1997, the veteran was 
seen for complaints of problems breathing, and according to 
his treating physician, the veteran offered that he believed 
that his problems were related to exposure to CS gas while in 
service.  The veteran was diagnosed with chronic obstructive 
pulmonary disease (COPD) consistent with his history of 
smoking.  No medical opinion suggestive of a link or nexus 
between the diagnosed COPD and CS gas exposure was offered.  

The veteran underwent an examination of his respiratory and 
pulmonary systems in November 1998.  The examination report, 
signed by Arthur R. Knodel, M.D., indicates that the veteran 
had symptoms consistent with emphysema and asthma.  He 
concluded with a diagnosis of COPD with a combination of 
emphysema and asthma.  The veteran denied ever having been 
advised that he had either COPD or asthma, and stated that he 
thought his respiratory problems were related to CS gas 
exposure in service.  Dr. Knodel stated that while it was 
possible that CS gas could have precipitated asthma, he 
offered that the veteran's predominant impairment was 
emphysema.  According to Dr. Knodel, the veteran's emphysema 
was most likely due to multipack year smoking history.  Dr. 
Knodel further noted that the veteran's self-reported history 
of respiratory complaints immediately following his CS gas 
exposure resolved while he was on active duty, and before he 
was discharged from service.  

A medical opinion was obtained by a VA pulmonologist at the 
Veterans Health Administration, and was dated in June 1999.  
According to the VHA medical expert, there were no 
indications of either acute or chronic lung symptoms or 
pathology in service.  The first persistent respiratory 
symptoms of cough of record began in 1979 and 1980, and were 
attributed to smoking.  The VHA medical expert stated that CS 
gas was a very rare cause of reactive airway disease (RAD), 
and that given the veteran's lack of any documented symptoms 
after service, particularly given the limited nature of any 
exposure, it was "quite unlikely that the veteran's current 
symptoms of asthma or COPD have any association to CS gas 
exposure in service."  He concluded by stating that while 
Dr. Knodel pointed out that it was possible (emphasis added) 
that CS gas can cause RAD, it was not at all probable that 
such occurred in the case of the veteran.  

The Board has evaluated the foregoing, and concludes that the 
veteran has failed to submit evidence of a well-grounded 
claim for service connection for a pulmonary or respiratory 
disorder.  While the evidence submitted has been found 
sufficient to warrant reopening of his claim, none of the 
evidence contains any competent medical opinion suggestive of 
a nexus or link between any currently diagnosed respiratory 
or pulmonary disorder and any incident of the veteran's 
active service.  In fact, as the VHA medical expert, Dr. 
Knodel, and the veteran's treating physicians have all 
concluded, the veteran's diagnosed asthma, emphysema, and 
COPD are consistent with his smoking history, and were most 
likely the result of his smoking habit.  

The Board recognizes that the veteran's treating physician, 
David R. Kennel, M.D., requested in a statement dated in 
November 1997 that the veteran be evaluated to determine if 
CS gas exposure resulted in his restricted lung capacity.  
However, the Board observes that Dr. Kennel did not offer any 
sort of opinion suggesting that the veteran's respiratory 
problems were the result of any incident of his active 
service.  Further, the Board recognizes that Dr. Knodel and 
the VHA medical expert stated that there existed the 
possibility that CS gas exposure could cause RAD or asthma.  
Even so, both physicians stated that such etiology was highly 
unlikely.  In that regard, the Board notes that even if the 
language used by Dr. Knodel and the VHA examiner to the 
effect that there might exist the possibility that CS gas 
exposure could cause RAD could be construed as analogous to 
suggesting that CS exposure may have caused asthma or RAD, 
such language by no means constitutes a diagnosis or a 
definite opinion as to medical etiology.  The Board finds 
such to be the case particularly in view of the fact that 
both physicians expressly concluded that the cause of the 
veteran's respiratory problems most likely resulted from his 
smoking habits.  

Further, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that such 
medical opinions expressed in terms of "may" also implies 
"may" or "may not" and are too speculative to establish a 
plausible claim by themselves.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Bostain v. West, 11 Vet. App. 
124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (Medical opinions employing the phrase "may" or 
"may not" are speculative. . . ).  In any event, the 
statements by Dr. Knodel and the VHA medical expert to the 
effect that there existed the possibility that CS gas 
exposure could result in asthma or RAD are insufficient to 
well ground the veteran's claim for service connection.  
Accordingly, in the absence of a medical opinion establishing 
a nexus or link between the veteran's currently diagnosed 
pulmonary or respiratory complaints and his active service, 
his appeal with respect to that issue is denied as not well 
grounded.  

c.  Conclusion

Any lay statements or testimony by the veteran, his wife, or 
other relatives that he currently suffers from ingrown 
toenails or from a pulmonary or respiratory disorder incurred 
in service do not constitute medical evidence.  As lay 
persons lacking in medical training or expertise, those 
individuals are not competent to address issues requiring 
expert medical opinions, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In the absence of medical evidence of a nexus 
between the veteran's ingrown toenails and his 
pulmonary/respiratory disorders, his claim is denied.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for ingrown toenails and for a pulmonary or 
respiratory disorder.  The Board has not been made aware of 
any additional relevant evidence which is available, and 
which could serve to well ground the veteran's claims.  In 
the absence of well-grounded claims, the VA has no duty to 
assist the veteran in the development of evidence with 
respect to those claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete well-grounded 
claims for service connection.  

II.  New and Material Evidence

By an April 1985 Board decision, service connection for an 
eye disorder, claimed as secondary to CS gas exposure was 
denied by the Board.  The Board's April 1985 decision was 
final, and the veteran's claim for service connection may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

In September 1997, the veteran attempted to reopen his claim 
for service connection for an eye disorder, which he 
maintained was due to exposure to CS gas in service.  By a 
May 1998 rating decision, it was determined that he had not 
submitted new and material evidence to reopen his previously 
denied claim.  This appeal followed.  

A three-part analysis applies in a claim to reopen.  The 
first step is to determine whether the claimant has presented 
new and material evidence under 38 U.S.C.A. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
If the claim is not well grounded, then the VA must ensure 
that the duty to assist has been fulfilled before proceeding 
to the third step, an adjudication on the merits of the 
claim.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  "Material" evidence is 
that which bears directly or substantially on the specific 
matter under consideration, and which by itself, or in 
conjunction with evidence previously submitted, is so 
significant that it must be considered in order to fairly 
decide the merits of that claim.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence considered by the Board in reaching its April 
1985 decision, in which it was determined that the veteran 
had amblyopia of the left eye when he entered service, and 
that no diagnosed eye disorder was the result of any incident 
of service or otherwise by CS gas exposure therein, consisted 
of the veteran's service medical records, clinical treatment 
records dating from April 1970 through November 1981, and 
numerous personal statements made by the veteran in support 
of his claim.  The veteran's service medical records show 
that he had 20/40 vision in his left eye upon entering 
service, and that such disorder was diagnosed as amblyopia.  
The veteran had uncorrectable vision of 20/30 in his left eye 
and the service medical records show that he was fitted for 
eyeglasses during such service.  At the time, the veteran was 
noted to have experienced problems with his near and distance 
vision.  

Clinical treatment records failed to disclose any treatment 
for or diagnoses of any eye disorders.  The veteran was noted 
to have experienced blurred vision following an alleged head 
injury in 1978, but none of the clinical treatment records 
received prior to April 1985 show that the veteran made any 
references to CS gas exposure.  

In September 1997, the veteran attempted to reopen his claim 
for service connection for an eye disorder.  In support of 
his claim to reopen, he submitted clinical treatment records 
dating from August 1990 through June 1999, and numerous 
personal statements from his wife and family members.  By the 
statements submitted in support of his claim, the veteran 
contends in substance, that he was exposed to CS gas on three 
separate occasions during his training, and that he incurred 
eye problems afterwards.  

The clinical treatment records show that in November 1997, 
the veteran was seen by David R. Kennel, M.D., and stated 
that he experienced breathing and visual difficulties 
resulting from CS gas exposure.  Dr. Kennel did not offer any 
opinion as to the etiology of the veteran's complaints, and 
stated that the veteran suffered from visual difficulties 
related to presbyopia and possible amblyopia in his left eye.  
No other medical evidence pertaining to any visual or eye 
disorder is of record.  

Compared with evidence previously submitted, the clinical 
treatment records show that the veteran suffered from 
presbyopia and possible amblyopia.  His service medical 
records only showed that he suffered from amblyopia.  None of 
the medical treatment records submitted in support of his 
claim, either before or after the April 1985 Board decision 
contain any medical opinion suggesting a nexus or link 
between any diagnosed eye disorder and the veteran's active 
service.  All opinions suggesting that the veteran's vision 
problems were related to CS gas exposure were offered by the 
veteran himself.  No treating or examining physician made any 
such assertions.  

The Board has evaluated the evidence received from the 
veteran, and finds that no "new" and "material" evidence 
with respect to his claim for service connection for an eye 
disorder, to include as secondary to CS gas exposure, has 
been submitted.  As noted, the April 1985 Board decision was 
based on evidence showing that the veteran suffered from 
impaired vision due to amblyopia prior to service, and that 
he was not shown to have any eye disorders incurred in or 
aggravated by his active service.  Likewise, while the newly 
submitted treatment records show the presence of a current 
disability, as noted above, there is no medical evidence to 
show that any such eye disorders were incurred in or 
aggravated by service.  

Therefore, the Board finds that the evidence submitted since 
April 1985, including the statements submitted in support of 
the veteran's claim and the clinical treatment records does 
not add significantly to the evidence that was previously 
considered.  The evidence received since April 1985 is 
cumulative, and does not bear directly or substantially upon 
the matter under consideration.  It is not so significant 
that it must be considered in order to fairly and fully 
decide the merits of the veteran's claim.  

The Board has also considered the contentions advanced by the 
veteran, his wife, and his mother that his diagnosed eye 
problems were the result of CS gas exposure in service.  
However, such assertions are completely unsupported by any 
medical or other evidence of record.  In any event, lay 
statements by those individuals in that regard do not 
constitute medical evidence.  As lay persons, lacking in 
medical training and expertise, those individuals are not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray, supra; Espiritu, supra.  
Because the evidence submitted since April 1985 is not "new 
and material," the veteran's claim may not be reopened.  The 
veteran, of course, may apply at any time to reopen his 
claim.  Medical evidence such as a letter from a physician 
linking the veteran's diagnosed eye disorder to his active 
service or to CS gas exposure in service would be significant 
and particularly helpful to his claim.  


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for ingrown toenails is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a pulmonary or respiratory disorder is 
denied.  

New and material evidence not having been submitted, the 
veteran's claim for service connection for an eye disorder 
has not been reopened, and such benefit remains denied.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

